DETAILED ACTION
Response to Amendment
	The Amendment filed August 31, 2021 has been entered. Claims 1-20 remain pending in the application. 
	
	
Status of the Claims
	Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 6, 7, 9-11, 15, 16, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Canepa et al. (US 10,140,027) and Baysah et al. (US 2019/0065421).
Regarding claim 1, Canepa et al. disclose: 
A memory system, comprising: 
a memory device (FIG. 2 Memory Module 114) including a plurality of memory dies (FIG. 2 Flash Die0…3 134), each of which includes a plurality of memory blocks (Col 5, line 13:  erasure blocks which constitute the smallest unit of memory that can be erased at a time; Col 10, line 21:  every die/erasure block combination in the system); and 
a memory controller (FIG. 2 Memory Controller 112) configured to control the memory device (Col 3, line 20:  The controller is a programmable processor and/or hardware based circuit that provides top level communication and control functions for data transfers to and from non-volatile memory (NVM) storage in the memory module 108), wherein the memory controller loads status check delay information for each of the plurality of memory dies from the memory device (FIG. 5; Col 4, line 44:  The MME 130 provides various command status responses to provide an indication of the status of the controller commands; Col 5, line 60:  After a given wait period (delay time), the controller issues a first read status request. The MME decodes the command (read status request), determines the state of the system (execution of the command is still in progress), and issues a response (not ready). A subsequent wait time is experienced by the controller, followed by the issuance of a second read status request to the MME…The MME processes the second read status, this time indicating that the data are ready), the status check delay information corresponding to a program time of each of the plurality of memory dies (Col 5 line 3:  Write (program) operations may be carried out in a similar fashion. The controller 112 issues a write command to the MME 130, and transfers the write data to the host buffer 138 pending transfer to the MME buffer 136 for subsequent processing and writing to the flash memory 108. The MME 130 will signal a command complete type response to the controller 112 to indicate the data have been successfully written to the flash memory), 
wherein the memory controller determines, based on the status check delay information (FIG. 7 step 178 Accumulate Total Number of Premature Status Requests), a point of time (FIG. 7 Delay Increments) at which a status check command is sent to the memory device (FIG. 7 step 176 Issue Status Requests at End of Each Increment) after the memory device is instructed to perform a program operation (FIG. 7 step 172 Initiate Command for Selected Combination), the status check command instructing the memory device to perform an operation of checking whether a program operation is completed (Col 7, line 15:  As shown at step 176, a status request is issued at the end of each delay period increment, and the MME 130 responds with either a "not ready" or a "ready" response (see FIG. 5). At step 178, the total number of premature status requests, that is, requests that returned the "not ready" indication, are accumulated at step 178; Col 6, lines 42- 56:  …The controller utilizes these various circuits to establish appropriate delay times, or delay intervals of elapsed time, for different combinations of types of commands, locations (e.g., different dies, pages, etc.) and environmental conditions (e.g., temperature, command queue depth, etc.). The delay times are thereafter continuously adjusted, such as by being incremented or decremented, in relation to the previous accumulated statistics for the various combinations; FIG. 7 step 178; Col 4, line 30:  A "pull" system is commonly used in which the controller 112 issues commands and then repetitively checks (polls) the status of those commands by the memory module 114 to determine whether the commands have been completed), and 
wherein the memory controller updates the status check delay information (FIG. 7 step 180 Adjust to New Baseline Delay Increment(s) as Required; Col 7, line 21:  Once sufficient numbers of statistics have been accumulated, a new baseline delay value, such as X-A or X+B, is assigned at step 180)…
Canepa et al. do not appear to explicitly teach “updates the status check delay information while the memory device is in an idle state.” However, Baysah et al. disclose:
…updates the status check delay information while the memory device is in an idle state ([0060] at block 602, the LTE [local timer engine] can opportunistically use idle cycles on the representative routes to measure the new point-to-point delays and update the timeout values in the timeout value mapper 114 as shown in FIG. 2).
Canepa et al. and Baysah et al. are analogous art because Canepa et al. teach and Baysah et al. management of data stored in a memory.
	Therefore, it would have been obvious to one of ordinary skill in the art at the time of the
effective filing date, having the teachings of Canepa et al. and Baysah et al. before him/her, to modify the teachings of Canepa et al. with the teachings of Baysah et al. because updating the status check delay information while the memory device is in an idle state because the idle cycle enables the system to determine the proper delay value (Baysah et al. [0060]).
Regarding claim 2, Canepa et al. further disclose: 
The memory system according to claim 1, wherein the memory controller updates the status check delay information by measuring a program time of a target memory block selected from among the memory blocks in the memory device (FIG. 7 step 174 Initiate Timer for Baseline Delay Increments(s); Col 7, line 4:  Each read command is issued as shown by step 172. This is followed by the initiation of a timer to count out an elapsed time interval corresponding to a previously selected baseline increment at 174; It is noted that read commands are used to illustrate the process. However, as discussed at Col 5, line 3:  Write (program) operations may be carried out in a similar fashion).
Regarding claim 6, Canepa et al. further disclose: 
The memory system according to claim 2, wherein the memory controller measures the program time of the target memory block every measurement period (FIG. 7 step 174 Initiate Timer for Baseline Delay Increments(s), step 176 Issue Status Requests at End of Each Increment; Col 7, line 4:  Each read command is issued as shown by step 172. This is followed by the initiation of a timer to count out an elapsed time interval corresponding to a previously selected baseline increment (i.e. measurement period) at 174; It is noted that read commands are used to illustrate the process. However, as discussed at Col 5, line 3:  Write (program) operations may be carried out in a similar fashion).
Regarding claim 7, Canepa et al. further disclose: 
The memory system according to claim 6, wherein the measurement period (Col 7, line 6:  an elapsed time interval corresponding to a previously selected baseline increment) is changed depending on a program/erase cycle count value (Col 7, line 15:  the MME 130 responds with either a "not ready" or a "ready" response (see FIG. 5). At step 178, the total number of premature status requests, that is, requests that returned the "not ready" indication, are accumulated at step 178 (i.e. counts program cycles not finished)) for the target memory block (FIG. 7 step 180 Adjust to New Baseline Delay Increment(s) as Required; Col 7, line 21:  Once sufficient numbers of statistics have been accumulated, a new baseline delay value, such as X-A or X+B, is assigned at step 180).
Regarding claim 9, Canepa et al. further disclose: 
(FIG. 7 Delay Increments) at which a status check command is sent to the memory device (FIG. 7 step 176 Issue Status Requests at End of Each Increment) based on a minimum value of the status check delay information for the plurality of memory dies ((Col 7, line 23:  an average of the times required to obtain the response can be interpolated from the accumulated data).
Regarding claim 10, Canepa et al. disclose: 
A memory controller, comprising: 
a memory interface (Col 4, line 27:  The controller and memory module are thus separate operational entities which communicate across one or more defined data and command interfaces) configured to communicate with a memory device (FIG. 2 Memory Module 114) including a plurality of memory dies (FIG. 2 Flash Die0…3 134), each of which includes a plurality of memory blocks (Col 5, line 13:  erasure blocks which constitute the smallest unit of memory that can be erased at a time; Col 10, line 21:  every die/erasure block combination in the system); and 
a control circuit (FIG. 2 Memory Controller 112) configured to control the memory device (Col 3, line 20:  The controller is a programmable processor and/or hardware based circuit that provides top level communication and control functions for data transfers to and from non-volatile memory (NVM) storage in the memory module 108), 
wherein the control circuit loads status check delay information for each of the plurality of memory dies from the memory device (FIG. 5; Col 4, line 44:  The MME 130 provides various command status responses to provide an indication of the status of the controller commands; Col 5, line 60:  After a given wait period (delay time), the controller issues a first read status request. The MME decodes the command (read status request), determines the state of the system (execution of the command is still in progress), and issues a response (not ready). A subsequent wait time is experienced by the controller, followed by the issuance of a second read status request to the MME…The MME processes the second read status, this time indicating that the data are ready), the status check delay information corresponding to a program time of each of the plurality of memory dies (Col 5 line 3:  Write (program) operations may be carried out in a similar fashion. The controller 112 issues a write command to the MME 130, and transfers the write data to the host buffer 138 pending transfer to the MME buffer 136 for subsequent processing and writing to the flash memory 108. The MME 130 will signal a command complete type response to the controller 112 to indicate the data have been successfully written to the flash memory), 
wherein the control circuit determines, based on the status check delay information (FIG. 7 step 178 Accumulate Total Number of Premature Status Requests), a point of time at which a status check command is sent to the memory device (FIG. 7 step 176 Issue Status Requests at End of Each Increment) after the memory device is instructed to perform a program operation (FIG. 7 step 172 Initiate Command for Selected Combination), the status check command instructing the memory device to perform an operation of checking whether a program operation is completed (Col 7, line 15:  As shown at step 176, a status request is issued at the end of each delay period increment, and the MME 130 responds with either a "not ready" or a "ready" response (see FIG. 5). At step 178, the total number of premature status requests, that is, requests that returned the "not ready" indication, are accumulated at step 178; Col 6, lines 42- 56:  …The controller utilizes these various circuits to establish appropriate delay times, or delay intervals of elapsed time, for different combinations of types of commands, locations (e.g., different dies, pages, etc.) and environmental conditions (e.g., temperature, command queue depth, etc.). The delay times are thereafter continuously adjusted, such as by being incremented or decremented, in relation to the previous accumulated statistics for the various combinations; FIG. 7 step 178; Col 4, line 30:  A "pull" system is commonly used in which the controller 112 issues commands and then repetitively checks (polls) the status of those commands by the memory module 114 to determine whether the commands have been completed), and 
wherein the control circuit updates the status check delay information (FIG. 7 step 180 Adjust to New Baseline Delay Increment(s) as Required; Col 7, line 21:  Once sufficient numbers of statistics have been accumulated, a new baseline delay value, such as X-A or X+B, is assigned at step 180)
Canepa et al. do not appear to explicitly teach “updates the status check delay information while the memory device is in an idle state.” However, Baysah et al. disclose:
…updates the status check delay information while the memory device is in an idle state ([0060] at block 602, the LTE [local timer engine] can opportunistically use idle cycles on the representative routes to measure the new point-to-point delays and update the timeout values in the timeout value mapper 114 as shown in FIG. 2).
The motivation for combining is based on the same rational presented for rejection of independent claim 1.
Regarding claim 11, Canepa et al. further disclose: 
The memory controller according to claim 10, wherein the control circuit updates the status check delay information by measuring a program time of a target memory block selected from among the memory blocks in the memory device (FIG. 7 step 174 Initiate Timer for Baseline Delay Increments(s); Col 7, line 4:  Each read command is issued as shown by step 172. This is followed by the initiation of a timer to count out an elapsed time interval corresponding to a previously selected baseline increment at 174; It is noted that read commands are used to illustrate the process. However, as discussed at Col 5, line 3:  Write (program) operations may be carried out in a similar fashion).
Regarding claim 15, Canepa et al. further disclose: 
The memory controller according to claim 11, wherein the control circuit measures the program time of the target memory block every measurement period (FIG. 7 step 174 Initiate Timer for Baseline Delay Increments(s), step 176 Issue Status Requests at End of Each Increment; Col 7, line 4:  Each read command is issued as shown by step 172. This is followed by the initiation of a timer to count out an elapsed time interval corresponding to a previously selected baseline increment (i.e. measurement period) at 174; It is noted that read commands are used to illustrate the process. However, as discussed at Col 5, line 3:  Write (program) operations may be carried out in a similar fashion).
Regarding claim 16, Canepa et al. further disclose: 
The memory controller according to claim 15, wherein the measurement period is changed depending on a program/erase cycle count value (Col 7, line 15:  the MME 130 responds with either a "not ready" or a "ready" response (see FIG. 5). At step 178, the total number of premature status requests, that is, requests that returned the "not ready" indication, are accumulated at step 178 (i.e. counts program cycles not finished)) for the target memory block (FIG. 7 step 180 Adjust to New Baseline Delay Increment(s) as Required; Col 7, line 21:  Once sufficient numbers of statistics have been accumulated, a new baseline delay value, such as X-A or X+B, is assigned at step 180).
Regarding claim 18, Canepa et al. further disclose: 
(FIG. 7 Delay Increments) at which a status check command is sent to the memory device (FIG. 7 step 176 Issue Status Requests at End of Each Increment) based on a minimum value of the status check delay information for the plurality of memory dies ((Col 7, line 23:  an average of the times required to obtain the response can be interpolated from the accumulated data).
Regarding claim 19, Canepa et al. disclose: 
A method of operating a memory controller for controlling a memory device, the method comprising: 
loading status check delay information for each of a plurality of memory dies from the memory device (FIG. 5; Col 4, line 44:  The MME 130 provides various command status responses to provide an indication of the status of the controller commands; Col 5, line 60:  After a given wait period (delay time), the controller issues a first read status request. The MME decodes the command (read status request), determines the state of the system (execution of the command is still in progress), and issues a response (not ready). A subsequent wait time is experienced by the controller, followed by the issuance of a second read status request to the MME…The MME processes the second read status, this time indicating that the data are ready) that includes the plurality of memory dies (FIG. 2 Memory Module 114, Flash Die0…3 134), the status check delay information corresponding to a program time of each of the plurality of memory dies (Col 5 line 3:  Write (program) operations may be carried out in a similar fashion. The controller 112 issues a write command to the MME 130, and transfers the write data to the host buffer 138 pending transfer to the MME buffer 136 for subsequent processing and writing to the flash memory 108. The MME 130 will signal a command complete type response to the controller 112 to indicate the data have been successfully written to the flash memory); 
determining, based on the status check delay information, a point of time at which the status check command is sent to the memory device (FIG. 7 step 174 Initiate Timer for Baseline Delay Increments(s)), the status check command instructing the memory device to perform an operation of checking whether the program operation is completed (FIG. 7 step 176 Issue Status Requests at End of Each Increment; Col 7, line 15:  As shown at step 176, a status request is issued at the end of each delay period increment, and the MME 130 responds with either a "not ready" or a "ready" response (see FIG. 5). At step 178, the total number of premature status requests, that is, requests that returned the "not ready" indication, are accumulated at step 178; Col 6, lines 42- 56:  …The controller utilizes these various circuits to establish appropriate delay times, or delay intervals of elapsed time, for different combinations of types of commands, locations (e.g., different dies, pages, etc.) and environmental conditions (e.g., temperature, command queue depth, etc.). The delay times are thereafter continuously adjusted, such as by being incremented or decremented, in relation to the previous accumulated statistics for the various combinations; FIG. 7 step 178; Col 4, line 30:  A "pull" system is commonly used in which the controller 112 issues commands and then repetitively checks (polls) the status of those commands by the memory module 114 to determine whether the commands have been completed) after the memory device is instructed to perform the program operation (FIG. 7 step 172 Initiate Command for Selected Combination); and 
updating the status check delay information while the memory device is in an idle state.
Canepa et al. do not appear to explicitly teach “updates the status check delay information while the memory device is in an idle state.” However, Baysah et al. disclose:
while the memory device is in an idle state ([0060] at block 602, the LTE [local timer engine] can opportunistically use idle cycles on the representative routes to measure the new point-to-point delays and update the timeout values in the timeout value mapper 114 as shown in FIG. 2).
The motivation for combining is based on the same rational presented for rejection of independent claim 1.
Regarding claim 20, Canepa et al. further disclose: 
The method of 19, wherein the status check delay information indicates a time difference between when the memory controller instructs the memory device to perform a program operation and when the memory controller sends a status check command to the memory device (FIG. 7 step 174 Initiate Timer for Baseline Delay Increments(s); Col 7, line 4:  Each read command is issued as shown by step 172. This is followed by the initiation of a timer to count out an elapsed time interval corresponding to a previously selected baseline increment at 174; It is noted that read commands are used to illustrate the process. However, as discussed at Col 5, line 3:  Write (program) operations may be carried out in a similar fashion).

Claims 3 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Canepa et al. and Baysah et al. as applied to claim 1 above, and further in view of Park et al. (US 2017/0371575).
Regarding claims 3, Canepa et al. and Baysah et al. do not appear to explicitly teach while Park et al. disclose:
([0053] The controller 200 may generate a program address for storing data in a memory block corresponding to an open block or a free block).
Canepa et al., Baysah et al., and Park et al. are analogous art because Canepa et al., Baysah et al., and Park et al. teach management of data stored in a memory.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date, having the teachings of Canepa et al., Baysah et al., and Park et al. before him/her, to modify the combined teachings of Canepa et al. and Baysah et al. with the teachings of Park et al. because selecting a free block for the target block ensures that the block does not have data stored on it and is available for sending test data for measuring the programming time.
Regarding claim 12, Canepa et al. and Baysah et al. do not appear to explicitly teach while Park et al. disclose
The memory controller according to claim 11, wherein the target memory block is a free memory block ([0053] The controller 200 may generate a program address for storing data in a memory block corresponding to an open block or a free block).
The motivation for combining is based on the same rational presented for rejection of claim 3.

Claims 4, 5, 13, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over
Canepa et al. and Baysah et al. as applied to claim 1 above, and further in view of Moon et al. (US 2016/0110114).
Regarding claim 4, Baysah et al. further disclose: 
(as taught by Canepa in claim 2) by sending, to the memory device, a dummy command ([0039] a testing command, e.g., a dummy command)…
Canepa et al. and Baysah et al. do not appear to explicitly teach “for instructing the memory device to perform an operation of programming dummy data to the target memory block.” However, Moon et al. (US 2016/0110114) disclose:
…for instructing the memory device to perform an operation of programming dummy data to the target memory block ([0007] programming N memory blocks with dummy data, from among the memory blocks of the nonvolatile memory device).
Canepa et al., Baysah et al., and Park et al. are analogous art because Canepa et al., Baysah et al., and Moon et al. teach management of data stored in a memory.
	Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date, having the teachings of Canepa et al., Baysah et al., and Moon et al. before him/her, to modify the combined teachings of Canepa et al. and Baysah et al. with the teachings of Moon et al. because sending a dummy command to program dummy testing data enables the system to measure programming time before real data is programmed, thereby enabling the results of the testing to be used with the real data.
Regarding claim 5, Canepa et al. further disclose: 
The memory system according to claim 4, wherein the memory controller measures the program time of the target memory block by checking whether the program operation instructed by the dummy command (as taught by Moon et al. above) is completed at each preset time after sending the dummy command to the memory device (FIG. 7 step 174 Initiate Timer for Baseline Delay Increments(s); Col 7, line 4:  Each read command is issued as shown by step 172. This is followed by the initiation of a timer to count out an elapsed time interval corresponding to a previously selected baseline increment at 174; It is noted that read commands are used to illustrate the process. However, as discussed at Col 5, line 3:  Write (program) operations may be carried out in a similar fashion).
Regarding claim 13, Baysah et al. further disclose: 
The memory controller according to claim 11, wherein the control circuit measures the program time of the target memory block (as taught by Canepa in claim 2) by sending, to the memory device, a dummy command ([0039] a testing command, e.g., a dummy command)…
Canepa et al. and Baysah et al. do not appear to explicitly teach “for instructing the memory device to perform an operation of programming dummy data to the target memory block.” However, Moon et al. disclose:
…for instructing the memory device to perform an operation of programming dummy data to the target memory block ([0007] programming N memory blocks with dummy data, from among the memory blocks of the nonvolatile memory device).
The motivation for combining is based on the same rational presented for rejection of claim 4.
Regarding claim 14, Canepa et al. further disclose: 
The memory controller according to claim 13, wherein the control circuit measures the program time of the target memory block by checking whether the program operation instructed by the dummy command (as taught by Moon et al. above) is completed at each preset time after sending the dummy command to the memory device (FIG. 7 step 174 Initiate Timer for Baseline Delay Increments(s); Col 7, line 4:  Each read command is issued as shown by step 172. This is followed by the initiation of a timer to count out an elapsed time interval corresponding to a previously selected baseline increment at 174; It is noted that read commands are used to illustrate the process. However, as discussed at Col 5, line 3:  Write (program) operations may be carried out in a similar fashion).

Claims 8 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Canepa et al. and Baysah et al. as applied to claim 1 above, and further in view of Wikipedia (Wikipedia, “Moving average,” October 7, 2019 https://web.archive.org/web/20191007035748/https://en.wikipedia.org/wiki/Moving_average).
Regarding claim 8, Canepa et al. further disclose: 
The memory system according to claim 6, wherein the memory controller updates the status check delay information based on a…moving average value for a program time of the target memory block that is measured at each measurement period (Col 7, line 23-34:  an average of the times required to obtain the response can be interpolated from the accumulated data…an accumulated count mask bit can be used to enable the controller to leave out certain counts known to be errant. This may enable more accurate running averages or other accumulated statistics to be determined; Col 7, line 61:  Averaging, rolling windows, curve fits, regression analyses and other techniques can be readily applied to arrive at the next adjusted delay value(s). A suitable amount of previously history data for the associated location can be maintained in memory (see e.g., accumulated statistics block 162 in FIG. 6) and used for new calculations).
Canepa et al. and Baysah et al. do not appear to explicitly teach “a weighted moving average.” However, Wikipedia discloses:
weighted moving average (Weighted moving average:  A weighted average is an average that has multiplying factors to give different weights to data at different positions in the sample window. Mathematically, the weighted moving average is the convolution of the datum points with a fixed weighting function)
Canepa et al., Baysah et al., and Park et al. are analogous art because Canepa et al. and Baysah et al. teach management of data stored in a memory and Wikipedia teaches a data analysis method.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date, having the teachings of Canepa et al., Baysah et al., and Wikipedia before him/her, to modify the combined teachings of Canepa et al. and Baysah et al. with the teachings of Wikipedia because implanting a weighted moving average enables the system to weight the most recent status delay check information updates more heavily than the past updates, thereby providing a more accurate measurement of the most recent updates.
Regarding claim 17, Canepa et al. further disclose: 
The memory controller according to claim 15, wherein the control circuit updates the status check delay information, based on…moving average value for a program time of the target memory block that is measured at each measurement period (Col 7, line 23:  an average of the times required to obtain the response can be interpolated from the accumulated data).
Canepa et al. and Baysah et al. do not appear to explicitly teach “a weighted moving average.” However, Wikipedia discloses:
a weighted moving average (Weighted moving average:  A weighted average is an average that has multiplying factors to give different weights to data at different positions in the sample window. Mathematically, the weighted moving average is the convolution of the datum points with a fixed weighting function)
The motivation for combining is based on the same rational presented for rejection of claim 8.

Response to Arguments
Applicant's arguments filed August 31, 2021 have been fully considered but they are not persuasive.
Applicant’s remarks have been fully considered. However, the rejection of claim 1 under 35 U.S.C. 103 as unpatentable over Canepa et al. and Baysah et al. is determined to be proper and is, therefore, maintained.
	Applicant appears to argue that Canepa et al. does not disclose the claim 1 limitation “a status check delay information corresponding to a program time of each of the plurality of memory dies” because FIG. 5 illustrates a read operation rather than a program operation (Remarks page 9). However, Canepa et al. discloses the write (program) operations are carried out in a similar fashion as the illustrated read operation (Col 5, line 3). Applicant also appears to argue that Canepa et al. does not disclose that the status check delay information corresponds to “each of the plurality of memory dies” and “wherein the memory controller updates the status check delay information” because the updating of Canepa’s status check delay information uses the number of premature status requests that correspond to “not ready” responses (Remarks pages 9-11) and not the number of “ready” responses. However, the claims merely require that “the memory controller update[s] the status check delay information.” The limitations of claim 1 do not specify how the status check delay information is updated. 
In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Therefore, the rejection of the claims under 35 U.S.C. 103 over Canepa et al. and Baysah et al. is maintained.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arpan P. Savla can be reached on 571-272-1077. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TRACY A WARREN/Primary Examiner, Art Unit 2137